TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN






NO. 03-99-00519-CR






Eric Lee Trevino, Appellant



v.



The State of Texas, Appellee







FROM THE DISTRICT COURT OF TRAVIS COUNTY, 299TH JUDICIAL DISTRICT


NO. 0984451, HONORABLE JON N. WISSER, JUDGE PRESIDING







PER CURIAM

Eric Lee Trevino seeks to appeal from judgments of conviction for organized
criminal activity, aggravated assault, and conspiracy to commit aggravated assault.  Sentence was
imposed on June 29, 1999.  There was no motion for new trial.  The deadline for perfecting
appeal was therefore July 29, 1999.  See Tex. R. App. P. 26.2(a)(1).  Notice of appeal was filed
on August 9, 1999.  No extension of time for filing notice of appeal was requested.  See Tex. R.
App. P. 26.3.  There is no indication that notice of appeal was properly mailed to the district clerk
within the time prescribed by rule 26.2(a).  See Tex. R. App. P. 9.2(b).  Under the
circumstances, we lack jurisdiction to dispose of the purported appeal in any manner other than
by dismissing it for want of jurisdiction.  See Slaton v. State, 981 S.W.2d 208 (Tex. Crim.
App.1998); Olivo v. State, 918 S.W.2d 519, 523 (Tex. Crim. App. 1996).

The appeal is dismissed.


Before Justices Jones, Kidd and Patterson

Dismissed for Want of Jurisdiction

Filed:   September 16, 1999

Do Not Publish